No. 2-09-1092 Filed: 12-20-10
______________________________________________________________________________

                                                IN THE

                                 APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

TODD PATTON,                           ) Appeal from the Circuit Court
                                       ) of Lake County.
      Petitioner-Appellee,             )
                                       )
v.                                     ) No. 09--OP--418
                                       )
                                       ) Honorable
THOMAS LEE,                            ) Luis A. Berrones and
                                       ) Joseph R. Waldeck,
      Respondent-Appellant.            ) Judges, Presiding.
______________________________________________________________________________

          JUSTICE BURKE delivered the opinion of the court:

          Thomas Lee appeals the trial court's order denying his posttrial motion for sanctions against

his former son-in-law, Todd Patton, under section 226 of the Illinois Domestic Violence Act of 1986

(750 ILCS 60/226 (West 2008)) and Supreme Court Rule 137 (155 Ill. 2d R. 137). Lee argues that

a petition for an order of protection that Patton filed against Lee contained false statements about

Patton's divorce, arrest record, and previous orders of protection, entitling Lee to sanctions. Because

the misstatements were inconsequential to the primary issue of whether an order of protection should

have been issued, and because Lee did not specify any damages due to those misstatements, we

affirm.

                                          I. BACKGROUND
No. 2--09--1092


       This appeal arises out of a disagreement between Patton and Lee on Thursday, March 26,

2009. Lee's daughter, Shawn, who was divorced from Patton, had full custody of three children

fathered by Patton, and Patton had visitation on Wednesdays and alternate weekends. On March 26,

2009, Shawn was away from home and had denied a request from Patton that he care for the

children. Instead, the children stayed with Lee and his wife.

       Later that day, Patton removed his daughter from her school bus and drove off with her in

his truck. Awhile later, he arrived at the childrens' school and met Lee there, and an argument

ensued. During the argument Patton touched or struck Lee on the chin.

       On March 27, 2009, Patton filed a pro se emergency petition for an order of protection

against Lee. Patton alleged that he felt threatened by Lee as a result of the argument. On the petition

form filed with the court, Patton checked a box for "no" in response to the question, "[i]s there or

has there ever been an Order of Protection in any state and county naming you as the Petitioner or

Respondent?" He also checked the box for "no" to the question, "[a]re there now, or have there ever

been, any civil, criminal, or divorce proceedings involving you, one of the protected persons and/or

the Respondent?" The request for an emergency order was denied, and the case was set for a

hearing.

       At the hearing, Lee showed that Patton had been arrested on multiple occasions since 1989

for battery and traffic offenses and that two previous orders of protection had been entered against

him. Patton testified, however, that he had been arrested only one time since 1989. Patton stated

that he had another copy of the petition in which he provided different answers to the questions about

arrests and previous orders of protection. That copy had been given to Patton's attorney, whom

Patton hired after he filed the pro se petition, but it was not entered into evidence. The parties



                                                 -2-
No. 2--09--1092


testified, and each gave a different account of the events of March 26, 2009. However, Patton

admitted that he either touched or struck Lee during the confrontation.

        The trial court denied the petition, stating that Patton lacked credibility and telling him, "I

have a gauge that I use for credibility. You don't want to know where you are." Lee's counsel then

sought leave to file a motion for sanctions and asked for a finding that Patton made false statements

in his petition. The following colloquy then occurred:

                "THE COURT: I didn't find that he made false statements in the petition. I found

        that, somehow, there appeared to be different petitions. And I would like to have a copy of

        the petition that [Patton's counsel] has. Well, of course, that's not a court file. That's not part

        of a court file issue. So whatever he gave his attorney is attorney-client anyway.

                But I am kind of taken aback. I don't think--you weren't served with that copy?

                MR. ROSE [Lee's counsel]: No.

                MR. LEE: No, I wasn't.

                THE COURT: So--but I guess that [sic] the issue--if you are seeking 137 sanctions--

                MR. ROSE: Yes.

                THE COURT: I will give you 14 days for leave to file a petition."

        Lee's counsel prepared an order for the court. The order stated that he had 14 days to file a

motion for sanctions "due to the knowingly false and fraudulent statements contained in Todd

Patton's Petition for an Order of Protection." Lee then filed a motion for sanctions under both

section 226 and Rule 137, seeking sanctions based on fraudulent statements in Patton's petition.

Attached to the petition were a transcript of portions of the testimony at the hearing on the petition,

Patton's arrest record, copies of orders of protection entered against him, and an itemized list of Lee's



                                                   -3-
No. 2--09--1092


legal expenses. That list did not specify the costs incurred as a result of any specific false statements

and instead listed expenses generally related to the litigation as a whole.

        On June 29, 2009, a hearing was held on the motion. The court asked Lee's attorney about

the motion's allegation that the court had previously found that Patton made fraudulent statements.

The court stated that the only order it had entered stated that Patton failed to meet his burden of

proof. After some discussion about the written order's finding about fraudulent statements, the court

stated that it did not recall making such a finding. The court ultimately set the matter for a hearing.

After a dispute over whether the children would be allowed to testify at the hearing, the matter was

set for arguments only, with no evidence permitted.

        On September 15, 2009, the trial court judge recused himself after receiving a

communication from a former client who had called him on behalf of one of the parties and

attempted to influence the disposition of the case. The judge did not specifically name the party the

caller referred to but stated that he was recusing himself as to any matters in regard to Patton, and

the case was assigned to a new judge.

        The parties appeared before the new judge, and Lee argued that Patton's petition contained

fraudulent statements about Patton's arrest record, previous orders of protection, and whether he was

previously divorced. The court questioned the effect those misstatements actually had on expenses

in the case and also stated that it did not have a full transcript of the evidence from the hearing on

the petition. Ultimately, the court stated that it could not determine whether the factual basis that

Patton gave for seeking the order of protection was false. In regard to the arrests and previous orders

of protection, the court found that they were inconsequential to the factual allegations required for

an order of protection. As a result, the court denied the motion. Lee appeals.



                                                  -4-
No. 2--09--1092


                                           II. ANALYSIS

       Lee argues that sanctions were appropriate under both section 226 and Rule 137. In regard

to section 226, he argues that the plain language of the statute mandates the imposition of sanctions

for any false statements. Patton contends that Lee failed to show that he actually incurred expenses

from any misstatements about his divorce, arrest record, and previous orders of protection.

       Section 226 provides:

                "Untrue statements. Allegations and denials, made without reasonable cause and

       found to be untrue, shall subject the party pleading them to the payment of reasonable

       expenses actually incurred by the other party by reason of the untrue pleading, together with

       a reasonable attorney's fee, to be summarily taxed by the court upon motion made within 30

       days of the judgment or dismissal, as provided in Supreme Court Rule 137. The Court may

       direct that a copy of an order entered under this Section be provided to the State's Attorney

       so that he or she may determine whether to prosecute for perjury." 750 ILCS 60/226 (West

       2008).

       The interpretation of a statute is a question of law, which is reviewed de novo. People v.

Lucas, 231 Ill. 2d 169, 174 (2008). The fundamental rule of statutory interpretation is to give effect

to the intent of the legislature. People v. Jones, 214 Ill. 2d 187, 193 (2005). The best indication of

the legislature's intent is the language of the statute, given its plain and ordinary meaning. People

v. Hari, 218 Ill. 2d 275, 292 (2006). Where the language is clear and unambiguous, we must give

the language effect without resorting to further aids of construction. People v. Collins, 214 Ill. 2d
206, 214 (2005). Where the language is clear, the statute may not be revised to include exceptions,




                                                 -5-
No. 2--09--1092


limitations, or conditions that the legislature did not express. People v. Goins, 119 Ill. 2d 259, 265

(1988).

          The trial court's decision on a question of sanctions is entitled to great weight and may not

be disturbed on appeal absent an abuse of discretion. Toland v. Davis, 295 Ill. App. 3d 652, 654

(1998). A trial court abuses its discretion when its ruling is arbitrary, fanciful, or unreasonable, or

where no reasonable person would take the view adopted by the trial court. In re Marriage of

Lindman, 356 Ill. App. 3d 462, 467 (2005).

          The parties do not point to any precedent concerning sanctions under section 226, and we

have been unable to find any. However, section 226 is the same as one of the predecessor statutes

to Rule 137 (Ill. Rev. Stat. 1981, ch. 110, par. 2--611). Accordingly, cases that interpreted that

section provide guidance.

          Because former section 2--611 is penal, it is strictly construed. See La Salle National Bank

v. Union Oil Co. of California, 177 Ill. App. 3d 259, 262 (1988). Thus, "the complaining party may

seek only those costs and fees which have a direct connection to the sanctionable pleadings or

statements." Berkin v. Orland Park Plaza Bank, 191 Ill. App. 3d 1056, 1063 (1989); see Mari v.

Westinghouse Broadcasting Co., 179 Ill. App. 3d 321, 322 (1989). A party seeking an award under

section 2--611 has the burden of establishing that he or she actually incurred fees and expenses by

reason of the untrue pleadings. Beno v. McNew, 186 Ill. App. 3d 359, 365 (1989). The petition for

fees must specifically identify both the statements falsely made and the fees that resulted from those

false statements. See Berkin, 191 Ill. App. 3d at 1063-64. These principles are consistent with the

plain language of the statute, which allows recovery of fees actually incurred by the other party by

reason of the untrue pleading. If untrue portions of the pleading would not actually affect the



                                                   -6-
No. 2--09--1092


outcome of the case, recovery of fees unrelated to the specific untrue statements is not allowed. See,

e.g., Berkin, 191 Ill. App. 3d at 1063; Mari, 179 Ill. App. 3d at 323-24.

        The general rule that the fees sought must be tied to specific untrue statements does not apply

when those untrue statements are the cornerstone of an entire baseless lawsuit. Dayan v. McDonald's

Corp., 126 Ill. App. 3d 11, 23-24 (1984). In Dayan the plaintiff sued McDonald's Corporation to

enjoin the termination of his restaurant franchise. In both his original and his amended pleadings,

the plaintiff maintained that he fully complied with McDonald's standards of quality, service, and

cleanliness, a statement that became central to the issues in the case. The trial court later determined

that the statement was false and made without reasonable cause and, pursuant to section 2--611, the

court awarded McDonald's the entire cost of its defense. The appellate court sustained the award,

stating that an isolated focus on each reimbursable component is not necessary when the false

allegations made without reasonable cause are the cornerstone of an entire baseless lawsuit. Dayan,
126 Ill. App. 3d at 23-24.

        In comparison, in Berkin, two deceased people were named as plaintiffs and were alleged to

be located in Cook County. A defendant who was later dismissed from the suit sought fees under

section 2--611, based in part on the untrue statements about the location of the deceased plaintiffs.

The court denied recovery of sanctions for the entire cost of the litigation, observing that the naming

of the deceased plaintiffs was not the cornerstone of an entire baseless suit for which, without them

as plaintiffs, the defendant would not have spent the same amount of time and effort in litigation.

Berkin, 191 Ill. App. 3d at 1063. However, the court allowed recovery of fees that were associated

with investigating the deceased plaintiffs and that were documented in the record. Berkin, 191 Ill.

App. 3d at 1064; see also Mari, 179 Ill. App. 3d at 324 (denying sanctions because false allegations



                                                  -7-
No. 2--09--1092


were not the cornerstone of the lawsuit and when the dispute would have remained had those

allegations not been made).

        Here, the trial court reasonably found that the false statements Lee complained of were

inconsequential to the overall determination of whether an order of protection should be issued. Had

those items on the petition been correctly answered, the dispute would still have been present.

Although Lee argues that, by answering the questions incorrectly, Patton increased his chances of

success on the petition, that does not make those specific items the "cornerstone of the litigation."

Instead, the cornerstone of the litigation was the incident that occurred on March 26, 2009. Further,

to the extent that Lee could recover expenses directly caused by the false statements, as the trial court

noted, he did not provide evidence of what those expenses were. Instead, he provided a general

itemization of costs, with no itemization of expenses due solely to the misrepresentations about

Patton's arrest record, divorce, and past orders of protection. To the extent that Lee contends that

Patton also made false statements in regard to the central events, he did not provide a full transcript

of the hearing on the petition to allow the trial court to determine the matter, and the judge who

oversaw that hearing did not make any such findings. Accordingly, the trial court did not abuse its

discretion when it denied the motion for sanctions under section 226.

        Patton next argues that he is entitled to sanctions under Rule 137. Rule 137 provides:

                "Every pleading, motion and other paper of a party represented by an attorney shall

        be signed by at least one attorney of record in his individual name, whose address shall be

        stated. *** The signature of an attorney or party constitutes a certificate by him that he has

        read the pleading, motion or other paper; that to the best of his knowledge, information, and

        belief formed after reasonable inquiry it is well grounded in fact and is warranted by existing



                                                  -8-
No. 2--09--1092


       law or a good-faith argument for the extension, modification, or reversal of existing law, and

       that it is not interposed for any improper purpose, such as to harass or to cause unnecessary

       delay or needless increase in the cost of litigation. If a pleading, motion, or other paper is

       not signed, it shall be stricken unless it is signed promptly after the omission is called to the

       attention of the pleader or movant. If a pleading, motion, or other paper is signed in violation

       of this rule, the court, upon motion or upon its own initiative, may impose upon the person

       who signed it, a represented party, or both, an appropriate sanction, which may include an

       order to pay to the other party or parties the amount of reasonable expenses incurred because

       of the filing of the pleading, motion or other paper, including a reasonable attorney fee." 155

       Ill. 2d R. 137.

       Whether to grant Rule 137 sanctions is within the trial court's discretion, and we will not

reverse its decision absent an abuse of discretion. Morris B. Chapman & Associates, Ltd. v.

Kitzman, 193 Ill. 2d 560, 579 (2000). "[U]nder Rule 137, sanctions may be granted under two

different circumstances: (1) when a pleading, motion, or other paper is not 'well grounded in fact'

or is not 'warranted by existing law or a good-faith argument for the extension, modification, or

reversal of existing law,' or (2) when it is interposed for purposes such as to 'harass or to cause

unnecessary delay or needless increase in the cost of litigation.' " People v. Stefanski, 377 Ill. App.
3d 548, 551 (2007), quoting 155 Ill. 2d R. 137; see Penn v. Gerig, 334 Ill. App. 3d 345, 354 (2002).

       The standard for evaluating a party's conduct under Rule 137 is one of reasonableness under

the circumstances existing at the time of the filing. Toland, 295 Ill. App. 3d at 656; Edward Yavitz

Eye Center, Ltd. v. Allen, 241 Ill. App. 3d 562, 569 (1993). If a reasonable inquiry into the facts to

support the filing has not been made to ensure that the facts stated are well grounded, the party, the



                                                  -9-
No. 2--09--1092


party's attorney, or both are subject to an appropriate sanction that may include an order to pay the

other party's attorney fees and costs. Chicago Title & Trust Co. v. Anderson, 177 Ill. App. 3d 615,

621 (1988). "Because of Rule 137's penal nature, courts must construe it strictly, must make sure

the proposing party has proven each element of the alleged violation with specificity, and should

reserve sanctions for the most egregious cases." Webber v. Wight & Co., 368 Ill. App. 3d 1007,

1032 (2006). A court should not impose sanctions on a party for failing to conduct an investigation

of facts and law when the party presents objectively reasonable arguments for his or her position,

regardless of whether those arguments are unpersuasive or incorrect. Webber, 368 Ill. App. 3d at

1034.

        Here, the court did not abuse its discretion in denying Rule 137 sanctions. As previously

discussed, the court reasonably determined that the false statements, which were indicated by boxes

checked on a form and were not the primary factual allegations in the petition, were inconsequential

to the overall issue of whether an order of protection should be issued. The court also lacked a full

transcript to determine whether the overall action was not well grounded in fact or law or was filed

for the purpose of harassment. The court further did not have sufficient information to award

sanctions for expenses incurred because of the false statements, because there was no itemization

of expenses to show what amount related to that portion of the action. As a result, although Patton

lacked credibility and his motives for filing the petition were questionable, the court did not abuse

its discretion in denying sanctions.

                                        III. CONCLUSION

        The court did not abuse its discretion when it denied sanctions under section 226 and Rule

137. Accordingly, the judgment of the circuit court of Lake County is affirmed.



                                                -10-
No. 2--09--1092


      Affirmed.

      ZENOFF and SCHOSTOK, JJ., concur.




                                      -11-